 


114 HR 1182 IH: To amend the Internal Revenue Code of 1986 to prevent retroactive claims of the earned income tax credit by individuals receiving work authorizations pursuant to certain deferred action programs.
U.S. House of Representatives
2015-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1182 
IN THE HOUSE OF REPRESENTATIVES 
 
February 27, 2015 
Mr. Schweikert introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to prevent retroactive claims of the earned income tax credit by individuals receiving work authorizations pursuant to certain deferred action programs. 
 
 
1.Prevention of retroactive claims of earned income tax credit by individuals receiving work authorizations pursuant to certain deferred action programs 
(a)In generalSection 32(m) of the Internal Revenue Code of 1986 is amended— (1)by striking Solely for purposes of and inserting the following: 
 
(1)In generalSolely for purposes of, and (2)by adding at the end the following new paragraph: 
 
(2)Denial of retroactive application for certain beneficiaries of deferred action 
(A)In generalIn the case of any specified deferred action beneficiary, paragraph (1) shall be applied by inserting before the close of the taxable year to which the return relates after Social Security Administration. (B)Specified deferred action beneficiaryFor purposes of this paragraph, the term specified deferred action beneficiary means any individual who receives temporary deportation relief and work authorization in accordance with any program not specifically established by law under which aliens are provided temporary deportation relief.. 
(b)Effective dateThe amendments made by this section shall apply to— (1)any return of tax which is filed after the date of the enactment of this Act, and 
(2)any amendment or supplement (to any return of tax) which is filed after such date (without regard to the date on which the return of tax is filed).   